COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-14-00879-CV
Trial Court Cause
Number:                    2001-25797
Style:                     In re Tracy Gibbs


Date motion filed*:        Nov. 4, 2014
Type of motion:            Extension of Time to File Response
Party filing motion:       Real Parties in Interest
Document to be filed:      Response

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            11/4/14
         Number of previous extensions granted:        0
         Date Requested:                               10 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other Granted, in part
                  Response is due Monday, Nov. 10, 2014 at 9:00 a.m.




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Date: November 4, 2014